Name: Commission Regulation (EEC) No 2982/82 of 9 November 1982 amending Regulation (EEC) No 2456/82 laying down, for the 1982/83 wine-growing year, provisions relating to the distillation referred to in Article 40 of Regulation (EEC) No 337/79 and Regulation (EEC) No 2457/82, laying down, for the 1982/83 wine-growing year, provisions concerning the distillation of the by-products of wine-making
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 11 . 82 Official Journal of the European Communities No L 314/ 11 COMMISSION REGULATION (EEC) No 2982/82 of 9 November 1982 amending Regulation (EEC) No 2456/82 laying down, for the 1982/83 wine-growing year, provisions relating to the distillation referred to in Article 40 of Regulation (EEC) No 337/79 and Regulation (EEC) No 2457/82 , laying down, for the 1982/83 wine-gowing year, provisions concerning the distillation of the by-products of wine-making Whereas two errors in Articles 6 (2) and 7 (3) of Regu ­ lation (EEC) No 2456/82, should be corrected ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2144/82 (2), and in particular Articles 39 (8) 40 (6) thereof, Having regard to Council Regulation (EEC) No 2144/82 of 27 July 1982 amending Regulation (EEC) No 337/79 on the common organization of the market in wine, and in particular Article 2 thereof, Whereas the third indent of Article 2 (4) of Commis ­ sion Regulation (EEC) No 2456/82 (3) laid down the criteria for determining the total quantity of wine normally produced, which is exempt from the obliga ­ tion to distil referred to in Article 40 of Regulation (EEC) No 337/79 ; whereas , as regards wines produced from grape varieties listed in the classification for a particular administrative unit as both wine grape varie ­ ties and varieties for the production of wine spirits , calculations carried out using the criteria laid down produce results entailing substantial practical difficul ­ ties for the 1982/83 marketing year ; whereas the abovementioned criteria should therefore be amended so that during the first year the measure may be applied effectively and without excessive difficulties ; Whereas the amount of the aid for certain distillation operations is laid down in the second subparagraph of Article 7 ( 1 ) of Regulation (EEC) No 2456/82 and in the second subparagraph of Article 9 ( 1 ) of Commis ­ sion Regulation (EEC) No 2457/82 (") ; whereas, for the sake of clarity and to avoid any difference in treatment between these and other distillation operations planned for the same year, it should be made clear that the amounts shown apply to the alcohol contained in the product to be distilled ; Regulation (EEC) No 2456/82 is hereby amended as follows : 1 . The third indent of the first subparagraph of Article 2 (4) is replaced by the following : '  the average, quantities produced in the wine ­ growing years 1974/75 to 1979/80 , for wine produced from grape varieties listed in the clas ­ sification for that administrative unit as both wine grape varieties and varieties for the production of wine spirits '. 2 . The third subparagraph of Article 2 (4) is replaced by the following : 'For the wines referred to in the second indent of the first subparagraph , the criteria for the allocation per hectare or per producer of the total quantity of wine normally produced in each administrative unit shall be adopted by 15 December. For the wines referrred to in the third indent of the first subparagraph , the quantity normally produced per hectare shall be equal for each administrative unit to the total quantity normally produced divided by the number of hectares planted with vines of the varieties in question .' 3 . Article 6 (2) is replaced by the following : '2 . Wines as referred to in the third indent of the first subparagraph of Article 2 (4) must be distilled to give a product with an alcoholic strength of 92 % vol or more .' (') OJ No L 54, 5 . 3 . 1979, p . 1 . ( 2) OJ No L 227, 3 . 8 . 1982, p . 1 . (3 ) OJ No L 262, 10 . 9 . 1982, p . 11 . (4) OJ No L 262, 10 . 9 . 1982, p . 18 . No L 314/ 12 Official Journal of the European Communities 10 . 11 . 82 Article 24 . The second subparagraph of Article 7 ( 1 ) is replaced by the following : 'The amount of the aid shall be : The second subparagraph of Article 9 ( 1 ) of Regulation (EEC) No 2457/82 shall be replaced by the following : The amount of the aid shall be :  0-33 ECU per % vol alcohol contained in the product to be distilled where the product of distillation is a marc spirit meeting the national quality provisions applicable thereto,  0-37 ECU per % vol alcohol per hectolitre of the product to be distilled where the product of distillation is a wine spirit meeting the national quality provisions applicable thereto,  0-39 ECU per % vol alcohol per hectolitre of the product to be distilled where the product of distillation has an alcoholic strength of not less than 86 % vol .'  0-88 ECU per % vol alcohol per hectolitre of wine where the product of distillation has an alcoholic strength of not more than 85 % vol and not less than 52 % vol and meets the national quality requirements applicable to wine spirits,  0-90 ECU per % vol alcohol per hectolitre of wine where the product of distillation has an alcoholic strength of not less than 86 % vol .' 5 . The third subparagraph of Article 7 (3) is replaced by the following : ' If such proof is not provided within the period specified in the second subparagraph , the aid paid shall be recovered by the intervention agency. If, however, the proof is furnished after expiry of the stipulated period but before 1 March 1984 and the delay is not due to serious negligence by the distiller, the intervention agency shall recover 20 % of the aid paid .' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1982 . For the Commission Poul DALSAGER Member of the Commission